Citation Nr: 1812772	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to February 1975.  He died in September 2011.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Paul, Minnesota.  The case was certified to the Board by the RO in San Diego, California.  In October 2016, the appellant appeared before the undersigned at a Board hearing.

The issues of entitlement to service connection for the cause of the Veteran's death and for nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the Veteran's death, he did not have a pending claim for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive.



CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, discussion regarding VA's duties to notify and assist is not required.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

In December 2011, the appellant submitted an application for burial benefits.

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death that are due and unpaid.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the Veteran had no claims pending at the time of his death.  Hence, there is no basis for any accrued benefits claim.  38 U.S.C. § 5121.  The appellant has not stated that the Veteran filed any claims at any time, and there is no evidence in the record which would indicate that any formal or informal claim for any benefit was pending at the time of the Veteran's death.

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met, and there is no other basis by which any accrued benefits could be warranted.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant contends that her husband's death was related to his in-service exposure to photographic chemicals, and toxins, including herbicide agents in Vietnam and.  

The appellant has written that while in service, the Veteran had to mix chemicals in small darkroom spaces which resulted in breathing in chemical fumes which damaged his lungs.  She has submitted excerpts from photography manuals describing the process of mixing chemicals for photography development and an article which describes how the process of developing film involves several chemicals which are toxic.  

The Veteran's DD Forms 214 show that for three of his periods of enlistment, his military occupational specialty was as a photographer.  The Veteran's personnel records reveal that his service included duties on the USS Ajax at a time when VA concedes that his service included service in close coastal waters for extended periods with evidence that crew members went ashore.  As such, the Veteran is presumed to have been exposed to herbicides to include Agent Orange in the Republic of Vietnam.  

The appellant has submitted an article which discussed the link between Agent Orange exposure and cancer.  

The appellant has also argued that the Veteran's use of prednisone greatly increased his blood sugar and hastened his death.  She has submitted a case study which describes a woman with both diabetes mellitus and chronic obstructive pulmonary disease and how prednisone raised her glucose levels.  An April 2015 note from the appellant indicated that her doctor had said that the Veteran's diabetes could have been a factor in his severe chronic obstructive pulmonary disorder and death.  At the October 2016 Board hearing, she and her representative argued that the Veteran's diabetes was out of control at the time of his hospitalization and that diabetes contributed to his death.  

The Veteran's private treatment records show that in the period prior to his death, he was treated for pulmonary hypertension, chronic obstructive pulmonary disease, pulmonary interstitial infiltrative disorder, lung cancer, and diabetes mellitus.  The Veteran's diabetes mellitus was found on many occasions to be uncontrolled by medication, and in July 2011, he was noted to have uncontrolled diabetes mellitus with blood sugars close to 400.  

In September 2011, he was admitted to the hospital after struggling with increasingly difficult breathing and was diagnosed with ventilator-dependent respiratory failure.  These records also suggest that the Veteran suffered from congestive heart failure.  It is not clear, however, whether the Veteran had underlying ischemic heart disease.  The Veteran passed away later in September 2011.  His death certificate lists community acquired pneumonia due to chronic obstructive pulmonary disease as the cause of death.

A September 2011 note written by the Veteran's pulmonologist G.M. stated that lung cancer has been associated with Agent Orange exposure, but that lung cancer was not the predominant histologic process in the Veteran's lung biopsy samples.  A December 2011 letter from the pulmonologist discussed the biopsies that had been performed and stated that the Veteran's insidious non-infectious inflammatory process that failed to respond to numerous treatment modalities was likely a paraneoplastic process related to the Veteran's lung cancer.

A VA medical opinion was obtained in February 2014.  The examiner stated that the Veteran's cause of death was unrelated to his positive tuberculosis test in service or to exposure to asbestos.  

The Board finds that the February 2014 medical opinion is not adequate to adjudicate the claim.  Diabetes mellitus, lung cancer and heart disease are all associated with exposure to herbicide agents, although chronic obstructive pulmonary disease is not.  38 C.F.R. § 3.309(e).  Nevertheless, a non-presumptive disease may still be entitled to service connection on a direct basis if the medical evidence supports a relationship between that disease and exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Board finds that a medical opinion must be obtained which addresses whether the cause of the Veteran's death was in any way related to diabetes, residuals of lung cancer, and if found to have existed ischemic heart disease.  Further, a medical opinion is in order to address whether chronic obstructive pulmonary disease  is related to his presumed exposure to herbicide agents.  The examiner is also asked to address whether the Veteran could have damaged his lungs through years of inhaling developing chemicals while working as a photographer in service.

As a point of note the February 2014 VA examiner stated that the Veteran had never had active pulmonary tuberculosis during service.  The Veteran's service treatment  records do show that in the course of treatment for tuberculosis, in April 1970, he was found to have small densities on the left lower anterior chest, although they had cleared by June 1970.  The significance of this finding should be addressed by the VA examiner.

The appellant is also to be afforded another opportunity to provide any outstanding medical records or authorization to obtain such records.  In September 2013, the appellant wrote that there were still outstanding medical treatment records from St. Paul that had not been obtained, and it is not clear that attempts were made to obtain records from the Veteran's treatment in Las Vegas.

Lastly, the Board finds that while it appears that a claim of entitlement to nonservice-connected death pension benefits for a surviving spouse was appealed by the appellant, this issue has not been fully developed.  The appellant has not received any notice regarding the requirements to establish such a claim, and no information has been received or evaluated from her addressing whether she meets the income requirements to receive a death pension.  38 U.S.C. § 1541 (2012); 38 C.F.R. § 3.271 (2017).  This issue is therefore remanded in order to afford the appellant an opportunity to provide necessary additional information and documentation.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her representative a letter that provides notice as to what evidence is necessary to substantiate a claim of entitlement to nonservice-connected death pension benefits for a surviving spouse, including VA's and the appellant's responsibilities to provide evidence.  The appellant should be provided an appropriate amount of time to respond to this notification, which should be associated with the electronic claims file.

The appellant should be clearly informed that she needs to provide information regarding her net worth, income, and medical expenses in order to qualify for such a death pension.  If she no longer desires to pursue this claim she should submit a written statement withdrawing her appeal on this issue. 

2. Provide the appellant with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records, including any records from St. Paul or from Dr. Brown in Las Vegas.  

The appellant should be advised that she can also submit those records herself.  If the appellant provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims file, and she and her representative should be notified of any unsuccessful efforts.

3. Thereafter, obtain a VA opinion from a board certified internist addressing the cause of the Veteran's death and its possible relationship to service.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that all Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an opinion which addresses the following: 

a) Is it at least as likely as not (a 50 percent chance or greater) that the Veteran's chronic obstructive pulmonary disease was caused by or otherwise related to i) his presumed exposure to herbicide agents in Vietnam, such as Agent Orange, or ii) his exposure to film developing chemicals during his many years of working as a photographer in service?

Please specifically discuss the Veteran's inservice treatment for tuberculosis and the notation of a finding of small densities on the left lower anterior chest in April 1970, as well as articles submitted by the appellant describing the chemicals used in developing photos.

b) Is it at least as likely as not that the Veteran's diabetes mellitus, residuals of lung cancer, and if he suffered from ischemic heart disease, congestive heart failure, was/were an immediate or underlying cause of death?  If not, is it at least as likely as not that the Veteran's diabetes mellitus, residuals of lung cancer, and if he suffered from ischemic heart disease, congestive heart failure, was/were a contributing cause of death?  If not, is it at least as likely as not that the Veteran's diabetes mellitus, residuals of lung cancer, and if he suffered from ischemic heart disease, congestive heart failure, etiologically related to the cause of the Veteran's death?

In offering any opinion please discuss the December 2011 letter from pulmonologist G.M. stating that the Veteran's "insidious non-infectious inflammatory process" was likely a paraneoplastic process related to the Veteran's lung cancer.

A complete rationale for all opinions expressed must be provided.  If the physician cannot provide an opinion without resorting to speculation, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular physician.

4. Then readjudicate the issues on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


